                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TUREKO STRAUGHTER, et al.,                         Case No.18-cv-03651-EDL
                                                        Plaintiffs,
                                   8
                                                                                            ORDER GRANTING STIPULATED
                                                 v.                                         REQUEST TO ENLARGE TIME FOR
                                   9
                                                                                            DISCOVERY; ORDER REQUIRING
                                  10     CITY AND COUNTY OF SAN                             EXPLANATION REGARDING
                                         FRANCISCO, et al.,                                 STIPULATED REQUEST TO
                                  11                                                        SHORTEN TIME FOR BRIEFING
                                                        Defendants.
                                  12                                                        Re: Dkt. No. 74
Northern District of California
 United States District Court




                                  13          On September 12, 2019, the parties filed a stipulated request to enlarge time for discovery

                                  14   and shorten time for briefing a motion for sanctions.

                                  15          The parties requested that the fact discovery cut-off be continued from September 30, 2019

                                  16   to November 15, 2019. The Court GRANTS the parties’ request as it relates to the fact discovery

                                  17   cut-off. All non-expert discovery shall be completed no later than November 15, 2019.

                                  18          The parties also requested to shorten the time to brief and hear Plaintiffs’ anticipated

                                  19   motion for sanctions. The parties have not provided any justification for their request to shorten

                                  20   time. Plaintiffs are ordered to provide a brief statement explaining why this motion for sanctions

                                  21   must be expedited. Defendants may also file a brief statement. These brief statements should not

                                  22   exceed two pages and must be filed no later than September 17, 2019.

                                  23          IT IS SO ORDERED.

                                  24   Dated: September ____,
                                                         13 2019
                                  25

                                  26
                                                                                                    ELIZABETH D. LAPORTE
                                  27                                                                United States Magistrate Judge
                                  28
